Title: Abigail Adams to Cotton Tufts, 28 November 1800
From: Adams, Abigail
To: Tufts, Cotton


				
					Dear sir
					Columbia city of Washington Novbr 28 1800
				
				I feel as tho I was much further removed from all my Friends and connections in at the State of Massachusetts, than one hundred and 50 miles from Philadelphia could make me— We have indeed come into a new part of the world, and amongst a new Set of inhabitants; it is a city in name, and that in a Wilderness—a beautifull Spot, by nature—but it must be commerce; and the introduction of a more hardy and industerous race than its present inhabitants to build up and raise it to any degree of respectability: the effects of Slavery are visible every where;—and I have amused myself from day to day in looking at the labour of 12 negroes from my window, who are employd with four small Horse carts to remove Some dirt in front of the house the four carts are all loaded at the Same time, and whilst four carry this Rubish about half a mile, the remaining eight rest upon their Shovels. two of our hardy N England men Would do as much work in a day as the whole 12.— but it is true Republicanism that Drive the Slaves half fed, and destitute of cloathing, or fit for Rag faire, to labour, whilst the owner walks about Idle, tho his one slave is all the property he can boast. such is the case of many of the inhabitants of this place from the susquahannah to this City. the post road is through woods and that untill all at one You rise a huge Hill, and enter the city of Baltimore which is populas and appears

of about half the Size of Boston— but no sooner do we leave the city than We are again envoloped in woods, here and there a thatchd cottage without a Glass Window peeps out from under the Gloom, inhabited, by blacks, the children as nature sent them into the World. the lower class of whites, are a grade below the negroes in point of intelligence, and ten below them in point of civility. they look like the refuse of human nature— the universal Character of the inhabitants, is want of punctuality, fair promisses, but he who expects performance, will assuredly be disapointed— You will be surprized to learn that in a country thus abounding with wood, we are in distress for want of it— at no price can cutters and carters be procured to Supply the demands of the inhabitants— no provision was Made previous to the comeing of congress to supply them. Brisler has used his utmost exertions, & is out every day, and all day, to provide us a daily supply. he was taken in, like every other person, by promisses and assurences of supply in Season we are lawless— Six foot of wood is Sent one for a cord; and no redress to be had, and nine dollors for that. as to Provision we have had a good supply of that; by sending daily to George Town which is one Mile and a half the public offices have sent to Philadelphia for Waggons & wood cutters— there are very many articles I should have provided if I had known the state of things as I do now, but as My residence here may not be, but for a few Months, I shall bear and forbear, all but freezing. the weather here has already been as intencely cold as I ever knew it at the Same Season with us—
				as to politicks, I believe it best not to say any thing upon the Subject at present; I must leave them to a certain General who has so well understood the art of Warfare, as to miss his mark and wound himself instead of destroying his opponent—at least this is the universal voice as reported from every quarter where his Letter has circulated— grose falshoods he has told—as well as some truths the person he Meant to Serve, he has injured, and the one he designd to injure, he has Served—
				I have not heard from You since I left home I hope you will write and let me know how You do, as my friends Whom I left Sick. inclosed is a Bill out of which I will thank you to pay col Badlam for Mending and repairing My furniture I sent for the Bill before I left home twice, but did not get it the remainder of it, You will please to hold, untill I otherways dispose of it— Mr Smith procured some articles for me when they arrive I shall know what and how much. at present we are looking for the vessel with some anxiety. my Cloaths

are all on board as well as Mr dexters furniture. Boxes of Raisons fruit of all kinds is greatly wanted here. not a lime or Lemmon or Raison to be had nearer than Baltimore or Norfolk—
				I rejoice with all my Heart at the Success and Gallantry of capt Little; he does honour to our State & country—
				My affectionate Regards to mrs Tufts & Love to mrs Norten— I wish to hear from Your daughter. I hope she got well to Bed— Be so good as to tell mrs Porter that Betsy Marshall is very well & quite contented, that I have placed her in a small chamber next My own Bed room. all the rest of the Family of domesticks Sleep below— Brisler & Betsy Howard, in Rooms be sure as handsome and well furnishd as any of my Bed chambers at Quincy, but I did not like to have no person upon the Same floor with me, and for Many reasons I chose to have her under my own Eye
				affectionatly Yours
				
					A Adams
				
			